DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/04/2020
Claim 1 and 14 are amended. 
Claim 3-4 are cancelled. 
Claims 1-2 and 5-14 are pending.  

Allowable Subject Matter
Claims 1-2, 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended independent claim 1 recites in part, 
identify second log information comprising an input time and an output time of the first material among the plurality of pieces of second log information by identifying the input time of the first material in the second log information using the output time of the first material in the first log information included in the tracking information,

Oka (US20180356804A1) in fig. 9 and [0115] teaches the collection and analysis server device 250 receives event information (log information) from plurality of facilities. [0098] and fig. 7 teaches analyzing collected event information from plurality of facilities and identifying and extracting event information caused by the same workpiece included in an arbitrary order. Fig. 9 and [0116-0118] teaches workpiece identification module 270 executes a process of classifying the collected event information into a set of event information caused by the same workpiece. [0016-0018] also teaches workpiece identification information is incremented when event information indicates similar event information (process start of facility 1) as a previous 

Watanabe (US20040139101A1) teaches in [0067] teaches tracking object through process steps.  However the tracking is done using a product identification information recorded on a record medium attached to the product (see [0054] and [0062]). It doesn’t explicitly teach identify second log information by identifying the input time of the first material in the second log information using the output time of the first material in the first log information, where both of the first and second log information are of the same first material.

Oku (US20150278721A1) in teaches constructing event tracking information from event information by joining the event information E from the viewpoint of traceability of the individual product (see [0068]). However the event tracking information is generated by using the individual identification information included in the event information E as a search key (see [0089]). However it doesn’t explicitly teach identify second log information by identifying the input time of the first material in the second log information using the output time of the first material in the first log information, where both of the first and second log information are of the same first material.

Independent claim 14 recites similar limitation as claim 1 above and is therefore allowed for the same reason as above.
Dependent claim 2, 5-13 directly or indirectly depends on claim 1 and are therefore allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116